                                                                                                              U.S. v. Cruz-Rivera and Jimenez
              Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 116-CR-40025-TSH
                                                                          of 11
                                                                                                                                        00021



U.S. Department of Justice
Drug F.oforcement Administration

                         REPORT OF INVESTIGATION                                                                  Page 1 of 11
                                                                          e ated Ries                                      4. G-DEP   entifler
                                                                                                                             YNH1B
  5. By: John E Maki, TFO                                   D                                 6. File Title
      AtNew England FOO                                     D
                                                            0
                                                            O ·                            8. Date A'epare
 7.      Oosed           Requested Action Corrpleted
      0 Action Requested By:                                0                                   08-15-2014
 9. Other Officers: S/A' S Michael Boyle and Sean Kocher

 10. Report Re: Initial Proffer of Segundo GUTIERREZ




SYNOPSIS

1. On August 14, 2014, Segundo GUTIERREZ was interview ed at the Federal
Court House, M iami, Florida by TFO John Maki, SA M ichael Boyle and SA Sean
Kocher. Present during the interview were AUSA'S M ichelle Dineen-Jerrett,
Yvonne Rodrigu ez-Schack as well as GUTIERREZ' attorne y, Lauren Fleischer
Louis.

DETAILS

1. On August 14, 2014 Segundo GUTIERREZ participated in a Proffer and
provided the following information. GUTIERREZ was born in Philadelphia, PA
and moved between Puerto Rico and Florida on more than one· occasion,
before he was 10 y ears old. I n 1981, GUTIERREZ moved w ith his mother and
siblings to Fit'chburg, MA. . GUTIERREZ has been in the Fitchburg area
e ver since.

2 . TFO Maki was previously aware that GUTIERREZ had a long criminal
history in the Fitchburg, Massachusetts area beginning in 1986.

3. GUTIERREZ indicated that he had been in involved in the Heroin trade
in the Fitchburg area for the last several years.

4. GUTIERREZ immediately wanted to talk about I van, and provided the
phone number 787- 393-6936, which he had written on his hand in ink.


 11. Distribution:                                           12. Signature (Agent)                                                      13. Date
         Division
                                                                  John E Maki, .TFO
         District
                                                             14. �pproved (NalT8 and Tille)                                             15. uate
         Other

DEA Form            -6                                             DEA SENSITIVE
(Jul. 1996)                                                Drug Enforcement Administration

                                              This report Is the property of the Drug Enforcerrent Adninistratlon.
                                    Neither it nor Its contents rray be disseninaled outskle·the agency tow hlch loaned.

                                                         A'evlous edition dated 8/94 rray be used.
                                                                                                                                        00021
                                                                                                       U.S. v. Cruz-Rivera and Jimenez
                  Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 216-CR-40025-TSH
                                                                              of 11
                                                                                                                                00022       if

U.S. Department of Justice
Drug Enforcement Administration

                                                                                                                      2. G-DEP Identifier
                          REPORT OF INVESTIGATION                                                                        YNHlB
                                                                                      3. File Title
                                  (Continuation}
 4.
 Page         2    of     11
 5. Program Code                                                                      6. Date Prepared
                                                                                          08-15-2014

GUTIERREZ stated that this was the new phone number for Ivan CRUZ-RIVERA,
and that TFO Maki would k now who that was.

5. GUTIERREZ indicated that his cousin, Agustin Fontanez, who lives in
Puerto Rico, was receiving phone calls from Ivan CRUZ-RIVERA from the
number provided above. CRUZ-RIVERA was inquiring about GUTIERREZ' well
being and indicated that he would get him the $7000 that CRUZ-RIVERA owed
GUTIERREZ and that CRUZ-RIVERA would help him out while he was
incarcerated. GUTIERREZ believes that CRUZ-RIVERA was just inquiring on
his state of mind and questioning if GUTIERREZ was going to s·peak on CRUZ­
RIVERA'S involvement to authorities.

6. GUTIERREZ confirmed that Ivan CRUZ-RIVERA was the individual that was
stopped with $44,000. on his way back to New York with the Lexus that the
firefighter was driving (Firefighter subsequentl y identified as Carlos
JIMENEZ). This occurred during the purchase of Exhibit 12 on 10-04-2013;
see DEA-6 titled: "Surveillance of the Purchase of Exhibit 12 on 10-04-
2013 from Segundo GUTIERREZ and the acquisition of Exhibits N-45 and N-
46."

7. GUTIERREZ indicated that Ivan CRUZ-RIVERA was responsible for bringing
a half kilo of Heroin on 10-04-2013 to his garage in Leominster. GUTIERREZ
paid CRUZ-RIVERA $44,000 for the half kilo. GUTIERREZ indicated that the
firefighter was present when the Heroin was removed from the car and
brought into the garage. The firefighter talked boastfully how he drove
and h?d his firefighter credentials with him in case he was stopped by the
Police, reiterating how the Police would leave him alone if he was ever
stopped. The firefighter and CRUZ-RIVERA talked about the Heroin's quality
with GUTIERREZ while they were in the garage. GUTIERREZ indicated that he
gave CRUZ-RIVERA the $44,000 for the Heroin in the firefighter's presence
and it was placed in the same bag that the Heroin arrived in.

8. GUTIERREZ indicated that this was the first time that he had met the
firefighter and that the dark Lexus belonged to the firefighter.
GUTIERREZ was definitive that the firefighter knew he was transporting
Heroin.


DEA Form           - 6a                                       DEA SENSITIVE
{Jul. 1996)                                           Drug Enforcement Administratlon

                                         This report is the property of the Drug Enforcerrent Adrrinlstratlon.
                               Neither It nor its contents may be dlsserrlnated outside the agency to which loaned.

                                                    Previous edition dated 8/94 may be used.
                                                                                                                                00022
                                                                                                         U.S. v. Cruz-Rivera and Jimenez
                      Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 316-CR-40025-TSH
                                                                                  of 11
                                                                                                                                  00023




                                                                                           -
    U.S. Department of Justice
    Diug Enforcement Administration

                                                                                        1. File No.                     2. G-DEP Identifier
                             REPORT OF INVESTIGATION                                                                       YNH1B

                                     (Continuation)
     4.
     Page         3    of    11
                                                                                        6. Date A"epared
                                                                                            08-15-2014

     9 . TFO Maki showed GUTIERREZ a photograph of Carlos JIMENEZ 21 Heritage
     Dr. Englishtown, NJ. 07726; New J e
                                       . rsey License#               ; DOB
    111111111965. GUTIERREZ indicated that he had only met him that one time,
     but he was " pretty" sure that was him. (This photograph was obtained from
     the N ew Jersey Registry, corresponding with JIMENEZ' license information)

    10. When GUTIERREZ was asked how long he had been involved with Ivan
    CRUZ-RIVERA he indicated that it was 3-4 years. He had met CRUZ-RIVERA
    fror.n a truck·driver named "Angel" who used to live in the Fitchburg area.
    "Angel" was also friendly with his brother Miguel GUTIERREZ who lives in
    Clinton, MA.



.




                                                                       Redacted




    14. It was at this time around 2011 that GUTIERREZ began to focus mainly
    on p�rchasing Heroin from CRUZ-RIVERA as GUTI.ERREZ did not have a problem
    getting rid of the Heroin. GUTIERREZ went onto explain how he cut his
    heroin to make its' effects stronger and to maximize his profit.

    DEA Form           -6a                                     DEA SENSITIVE
    (Jul. 1996)                                         Drug Enforcement Administration

                                            This report is the property of the Drug Enforcerrent Adninlstration.
                                  Neither it nor its contents may be dlsseninated outside the agency to which loaned.

                                                       A"evious edition dated 8/94 may be used.
                                                                                                                                  00023
                                                                                                          U.S. v. Cruz-Rivera and Jimenez
                  Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 416-CR-40025-TSH
                                                                              of 11
                                                                                                                                   00024



U.S. Department of Justice
Drug Enforcement Administration

                                                                                                                         2. G-DEP Identifier
                           REPORT OF INVESTIGATION                                                                          YNH1B

                                   (Continuation)
 4.
 Page         4    of      11
                                                                                       6. Date A"epared
 WIiie                                                                                    08-15-2014

15. GUTIERREZ would purchase between a·half kilo and a kilo of Heroin
from CRUZ-RIVERA approximately once a month. After the Heroin was cut by
GUTIERREZ a half kilo would yield 3 times its' original weight or 1.5
kilos; a kilo in turn would yield 3 kilos of Heroin ready for street level
sale.



                                                                     Redacted




17. GUTIERREZ would then mix the cut with the Heroin along with the other
following ingredients; Boric Acid (powder), Kineto (Powder synthetic like
fiberglass), Manito (soap bar) and Lactose (Powdered milk sugar). After
these powders were mixed in a grinder or blender they would be laid ou t on
a co oking sheet. GUTIERREZ then poured the vials of Horse Tranquilizer
over this powder, baked it off in his oven, and then let it dry. After it
was dry GUTIERREZ would then mix this powder with the Hero1n and package
it for sale.

18. This would triple his yield of Heroin (and profit), yet still getting
the intended effects of Heroin from the Horse Tranquilizer. GUTIERREZ
learned this method from Carlos CIPRIAN-MATOS when the two were friendly
and doing business together (Heroin) prior to 2011.

19. When GUTIERREZ had a difficult time of getting horse tranquilizer, he
would substitute Morphine as the enhancer.




                                                                    Redacted




DEA Form           - Ga.                                       DEA SENSITIVE
(Jul. 1996)                                           Drug Enforcement Adm inlstratlon

                                          This report is the property of the Drug Enforcerrent Adrrinistratlon.
                                Neither it nor Its contents may be disserrinated outside the agency to which loaned.

                                                     Previous edition dated 8/94 may be used.
                                                                                                                                   00024
                                                                                                        U.S. v. Cruz-Rivera and Jimenez
              Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 516-CR-40025-TSH
                                                                          of 11
                                                                                                                                 00025



U.S. Department of Justice
Drug Enforcement Administration

                                                                                                                       2: G-DEP ldentlfier
                         REPORT OF INVESTIGATION                                                                          YNHlB

                                 (Continuation)
 4.
 Page         5   of     11
 5      de                                                                           6. Date Prepared
     __°
                                                                                        08-15-2014




                                                                   Redacted




22. GUTIERREZ also purchased the Horse Tranquilizer from Ivan CRUZ-RIVERA
for $300 per bottle, with 24 bottles in a case, ($7200) which were also
shipped to GUTIERREZ in 2012. GUTIERREZ indicated that Ivan CRUZ-RIVERA
had ties to both New York and Puerto Ric o. GUTIERREZ also indicated that
he has met CRUZ-RIVERA in New York City on at least two occasions to pick­
up Heroin from him. GUTIERREZ believed that these locations were stored
on his I-phone but was unable to retrieve them at this time.




                                                                   Redacted




DEA Form          - 6a                                     DEA SENSITIVE
(Jul. 1996}                                         Drug Enforcement Administration

                                        This report is the property of the Drug Enforcerrent Adrrlnlstratlon.
                              Neither it nor its contents may be disserrlnated outside the agency to which loaned.

                                                   Previous edition dated 8/94 may be used.
                                                                                                                                 00025
                                                                                                             U.S. v. Cruz-Rivera and Jimenez
                        Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 616-CR-40025-TSH
                                                                                    of 11
                                                                                                                                      00026



      U.S. Department of Justice

__
 ..
      Drug Enforcement Administration

                                                                                                                            2. G-DEP Identifier
                                                                                                                               YNH1B
                                REPORT OF INVESTIGATION

       _________________________,
      -4.
                                        (Continuation)
                                                                                           ........
                                                                                           �
       Page         6    of     11
       Saade                                                                               6. Oat� Prepared
                                                                                               08-15-2014




                                                                         Redacted




                                                                         Redacted




                                                                         Redacted




      DEA Form           - 6a                                        DEA SENSITIVE
      (Jul. 1996)                                             Drug Enforcement Adm inlstratlon
                                                          .
                                               This report Is the property of the 0-ug Enforcerrent Adninlstration.
                                     Neither it nor its contents may be dfsserrinated outside the agency tow hich loaned.

                                                          Previous edition dated 8/94 may be used.
                                                                                                                                      00026
                                                                                                       U.S. v. Cruz-Rivera and Jimenez
                  Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 716-CR-40025-TSH
                                                                              of 11
                                                                                                                                00027



U.S. Department of Justice
Dmg Enforcement Administration

                                                                                                                      2. G-DEP Identifier
                                                                                                                         YNH1B
                          REPORT OF INVESTIGATION
                                  (Continuation)                                     �
---------1
4.
           ----
 Page         7    of     11
                                                                                      6. Date Prepared
 5.lllilil e                                                                              08-15-2014




                                                                     Redacted




                                                                     Redacted




DEA Form           - 6a                                     DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Adm lnistratlon

                                         This report is the property of the Drug Enforcement Adrrinistratlon.
                               Neither It nor its contents rray be dlsseninated outside the agency to which loaned.

                                                    Previous edition dated 8/94 rray be used.
                                                                                                                                00027
                                                                                                        U.S. v. Cruz-Rivera and Jimenez
                  Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 816-CR-40025-TSH
                                                                              of 11
                                                                                  14-
                                                                                                                                 00028



U.S. Department of Justice
Drug Enforcement Administration

                                                                                     1.                                2. G-DEP Identifier
                                                                                          ......
                                                                                                                          YNHlB
                          REPORT OF INVESTIGATION
                                  (Continuation)
 4.
 Page         8    of     11
                                                                                     6. Date A'epared
                                                                                          08-15-2014

32. TFO Maki asked GUTIERREZ how much he was making a month and he did
some figuring on a piece of note paper and stated $86,000 to a $100,000 a
month. GUTIERREZ was asked by TFO Maki what he did with his money. He
indicated that he spent it. GUTIERREZ stated and confirmed that he spent
it on cars, including $11,000 on wheels for the Mercedes. He had
purchased a piece of land in Puerto Rico for $65,000 and put $30,000 cash
down. He confirmed that he was paying $500 per month to the owners, who
had financed it for him, and confirmed that thei r names were Don Victor
Agosto and Dona Luz Maldonado Torres. He paid his rent for his apartment
cash. GUTIERREZ has pu·rchased a horse for $28,000 in Puerto Rico and
showed TFO Maki and others pictures of his horse from his phone.
GUTIERREZ indicated that the money he had mailed to his aunt in Puerto
Rico was for her and she set it aside for his expenses. GUTIERREZ stated
there was no "stash" of money in Puerto Rico or at his mother's residence,
here in Massachusetts.




                                                                  Redacted




                                                                   Redacted




DEA Form           - 6a                                       DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                         This report is the property of the Drug Enforcement Adninistration.
                               Neither it nor its contents may be disserrinated outside the agency to which loaned.

                                                    A'evlous edition dated 8/94 may be used.
                                                                                                                                 00028
                                                                                                       U.S. v. Cruz-Rivera and Jimenez
                  Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 916-CR-40025-TSH
                                                                              of 11                                                          �l
                                                                                                                                00029
                                                                                                                                    .       tif

U.S. Department of Justice
Drug Enforcement Administration

                                                                                                                      2. G-DEP Identifier
                          REPORT OF INVESTIGATION                                                                        YNH1B
                                  (Continuation)
 4.
 Page         9    of     11
 5. Pro am Code                                                                       6. Date Prepared
       gr                                                                                08-15-2014


                                                                 Redacted




                                                                     Redacted




                                                                    Redacted




                                                                    Redacted




DEA Form           - 6a                                       DEA SENSITIVE
(Jul. 1996)                                           Drug Enforcement Adm lnistratlon

                                         This report Is the property of the Drug Enforcement Adninlstratlon.
                               Neither it nor its contents rnay be disseninated outside the agency to which loaned.

                                                    R-evious edition dated 8/94 may be used.
                                                                                                                                00029


                                                                                                                                    ·   -
                                                                                   14-                        U.S. v. Cruz-Rivera and Jimenez
                  Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 1016-CR-40025-TSH
                                                                                of 11
                                                                                                                                       00030



    U.S. Department of Justice
    Drug Enforcement Administration

                                                                                                                             2. G-DEP Identifier
                                                                                                                                YNHlB
                                REPORT OF INVESTIGATION
                                                                                           �
    --------1
                                        (Continuation)
              ----
    4.
     Page         10       of   11
                                                                                           6. Date Prepared
                                                                                               08-15-2014




                                                                          Redacted




    INDEXING




                                                                         Redacted




·   DEA Form           -   6a                                     DEA SENSITIVE
    (Jul. 1996)                                            Drug Enforcement Administration

                                               This report is the property of the Drug Enforcement Adninlstratlon.
                                     Neither ii nor its contents may be disseninated outside the agency to which loaned.

                                                          Previous edition dated 8/94 may be used.
                                                                                                                                       00030
                                                                                                        U.S. v. Cruz-Rivera and Jimenez
              Case 4:16-cr-40025-TSH Document 281-1 Filed 12/16/18 Page 1116-CR-40025-TSH
                                                                            of 11
                                                                                                                                    00031



U.S. Department of Justice
Drug Enforcement Administration

                                                                                                                          2. G-DEP Identifier



------- ----
                                                                                      1.
                                                                                                                      I     YNH1B
                                                                                           �
                          REPORT OF INVESTIGATION
                                  (Continuation)                                     �
 4.
 Page         11    of    11
                                                                                     6. Date Prepared
                                                                                           08-15-2014




                                                                   Redacted




                                                                   Redacted




DEA Form           - 6a                                       DEA SENSITIVE
(Jul. 1996)                                          Drug Enforcement Administration

                                         This report is the property of the Drug Enforcement Adrrinistratlon.
                               Neither it nor its contents may be dlsserrinated outside the agency to which loaned.

                                                    Previous edilion dated 8/94 may be used.
                                                                                                                                    00031
